     Case 2:14-cv-00746-SPL--DKD Document 24 Filed 10/01/19 Page 1 of 2




 1                                                                                            MH

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Anthony Terrell Murrell,                        No. CV 14-00746-PHX-SPL (DKD)
10                         Plaintiff,
11    v.                                              ORDER
12
      Charles L. Ryan, et al.,
13
                           Defendants.
14
15          This case was dismissed with prejudice on January 29, 2015. On August 14, 2019,
16   Plaintiff filed a document titled “Resubmitting Motion to Dismiss Without Prejudice”
17   (Doc. 21), in which he asserts that he previously filed a motion to dismiss this case without
18   prejudice. On September 16, 2019, Plaintiff filed a Notice (Doc. 23) stating that he filed a
19   motion to dismiss without prejudice “while [he] was in ASPC-Yuma,” and that he “can’t
20   be penalized” for prison authorities’ failure to mail this motion to the Court.
21          Plaintiff cannot voluntarily dismiss a closed case, and he does not identify any valid
22   basis for relief from the January 29, 2015 Judgment. To the extent his Motion can be
23   construed as a motion for relief from judgment filed pursuant to Federal Rule of Civil
24   Procedure 60(b)(6), Plaintiff has failed to identify any extraordinary circumstances that
25   prevented him from taking timely action to alter the January 29, 2015 Judgment. See Delay
26   v. Gordon, 475 F.3d 1039, 1044 (9th Cir. 2007) (explaining that Rule 60(b)(6) can only be
27   used “where extraordinary circumstances prevented a party from taking timely action to
28
     Case 2:14-cv-00746-SPL--DKD Document 24 Filed 10/01/19 Page 2 of 2




 1   prevent or correct an erroneous judgment”) (quoting United States v. Alpine Land &
 2   Reservoir Co., 984 F.2d 1047, 1049 (9th Cir. 1993)).
 3         Accordingly,
 4         IT IS ORDERED that:
 5         (1)    Plaintiff’s “Resubmitting Motion to Dismiss Without Prejudice” (Doc. 21) is
 6                denied.
 7         (2)    This case shall remain closed.
 8         Dated this 1st day of October, 2019.
 9
10
11                                                   Honorable Steven P. Logan
                                                     United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -2-
